UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7153



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE L. SURRATT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-00-314, CA-02-575-7-13AK)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George L. Surratt, Appellant Pro Se. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George L. Surratt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).       We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on May

16, 2003.     The notice of appeal was filed on July 24, 2003.*

Because Surratt failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.   We dispense



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                2
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3